Title: To James Madison from Simon Snyder, 9 June 1810
From: Snyder, Simon
To: Madison, James


Sir,
Lancaster June 9th. 1810
In compliance with the request of the General Assembly, of the commonwealth of Pennsylvania I have the honor to transmit to You a copy of certain resolutions adopted at their last Session. With high respect & consideration Your Obt. Svt.
Simon Snyder
 
[Enclosure]
In the General Assembly of the Commonwealth of Pennsylvania
Whereas the Legislature of Pennsylvania at their last Session, made so explicit an avowal of their sentiments respecting the foreign relations of the United States; gave so firm a pledge of support to the General Government, that uncommon events alone could have rendered correspondent declarations by their successors, useful, or necessary, but the conduct of Great Britain & the insolence of her minister plenipotentiary, has produced a crisis that has excited public feeling & anxiety to such an unexampled height, that the general assembly of this commonwealth cannot hesitate to renew the solemn expression of devotion to their country, & of resentment against the governments, under whose order the rights, dignity, & honor of the United States, have been violated & insulted: Therefore,
Resolved, by the Senate & House of Representatives of the Commonwealth of Pennsylvania That they unequivocally approve the pacific & liberal measures, which the administration of the United States has so zealously pursued, for obtaining an adjustment of the existing differences between this country and the governments of Great Britain and France.
Resolved, That whilst with sincere pleasure they thus bear testimony to the upright & honorable conduct of their own government, they view the refusal on the part of France, to accomodate the differences between the two nations, as a flagrant disregard of our national rights, & they cannot hesitate to pronounce the violation on the part of Great Britain, of a solemn & reciprocal engagement, & her subsequent failure to clothe her minister with adequate powers to adjust with our government the disputes that had arisen prior to that event as well as those thereby produced, to be such a manifestation of determined hostility; as must arouse the spirit, & nerve the arm of every american to resent the insults, & to resist the outrages thus wantonly heaped upon an unoffending nation.
Resolved, That when in the opinion of our national councils, an appeal to the patriotism & force of the american people becomes necessary, the general assembly of this commonwealth pledge themselves to co-operate with the general government, to sustain the rights, honor, & reputation, & to avenge the wrongs and insults of their country.
Resolved, That the governor of this commonwealth be requested to transmit a copy of these resolutions to the president of the United States and a copy to each of the Senators and Representatives from Pennsylvania, in the Congress of the United States.
John Weber, Speaker of theHouse of Representatives.P. C. Lane, Speaker of the Senate.
Approved, the nineteenth day of March one thousand eight hundred & ten.
Simon Snyder
 